
	
		I
		111th CONGRESS
		2d Session
		H. R. 4620
		IN THE HOUSE OF REPRESENTATIVES
		
			February 9, 2010
			Mr. McNerney
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to encourage
		  hiring unemployed individuals.
	
	
		1.Short titleThis Act may be cited as the
			 Small Business Job Creation Act of
			 2010.
		2.Temporary work
			 opportunity credit for small businesses
			(a)In
			 generalSection 51 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 subsection:
				
					(l)Small business
				credit for hiring certain unemployed individuals during 2010 and 2011
						(1)In
				generalIn the case of an eligible unemployed individual who
				begins work for an eligible small business during 2010 or 2011, the taxpayer
				may elect to treat such individual as a member of a targeted group for purposes
				of this subpart, subject to the modifications in paragraph (4) and in lieu of
				treating such individual as a member of any other targeted group.
						(2)Eligible small
				businessFor purposes of this
				subsection, the term eligible small business means any person
				if—
							(A)either—
								(i)the gross receipts
				of such person for the preceding taxable year did not exceed $20,000,000, or
								(ii)in the case of a
				person to which subparagraph (A) does not apply, such person employed not more
				than 200 full-time employees during the preceding taxable year, and
								(B)such person elects
				the application of this section for the taxable year.
							For
				purposes of subparagraph (B)(ii), an employee shall be considered full-time if
				such employee is employed at least 30 hours per week for 35 or more calendar
				weeks in the taxable year.(3)Eligible
				unemployed individualFor
				purposes of this section, the term eligible unemployed
				individual means any individual—
							(A)who is certified
				by the designated local agency as being eligible to receive unemployment
				compensation under State or Federal law during the 1-year period ending on the
				hiring date, or
							(B)whose employment with the employer was
				terminated before January 1, 2010.
							(4)Employee must be
				full-timeNo wages shall be taken into account with respect to
				any individual for any taxable year unless such individual is employed by the
				employer an average of at least 30 hours per week in the taxable year (in the
				case of the taxable year during which the individual begins work, beginning
				with the day the individual begins work).
						(5)ModificationsFor
				purposes of this subsection, the modifications described in this paragraph are
				as follows:
							(A)Percentage of
				wagesSubsection (a) shall be applied—
								(i)in
				the case of wages paid or incurred by the employer during 2010, by substituting
				7.5 percent for 40 percent, and
								(ii)in the case of
				wages paid or incurred by the employer during 2011, by substituting 5
				percent for 40 percent.
								(B)Qualified wages
				during 2010 and 2011 taken into accountSubsection (b)(2) shall
				be applied by substituting during 2010 and 2011 for
				during the 1-year period beginning with the day the individual begins
				work for the employer.
							(C)$75,000 wage
				limitationSubsection (b)(3) shall be applied by substituting
				$75,000 for $6,000.
							(D)Double credit in
				counties with high unemployment
								(i)In
				generalIn the case of an employer located in a county which is a
				high unemployment county for the month during which the employee begins work
				for the employer, clauses (i) and (ii) of subparagraph (A) shall be applied by
				substituting 15 percent and 10 percent for
				7.5 percent and 5 percent, respectively.
								(ii)High
				unemployment countyFor
				purposes of this subparagraph, the term high unemployment county
				means, with respect to any month, a county for which the rate of unemployment
				exceeds the national rate of unemployment (as determined by the Bureau of Labor
				Statistics of the Department of Labor).
								(E)Credit to apply
				for all 2011This subsection shall be applied without regard to
				subsection (c)(4)(B).
							(F)Certain rehires
				eligibleSubection (i)(2) shall not apply to an individual whose
				employment with the employer was terminated before January 1,
				2010.
							.
			(b)Effective
			 dateThe amendments made by this section shall apply to employees
			 hired after December 31, 2009.
			
